DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 12 February, 2021 is acknowledged.
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The disclosure is objected to because of the following informalities: In paragraph 0067, line 9 contains a scrivener’s error with respect to “150 a-c”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/0000766 A1 (Arizpe et al.).
As concerns claim 1, Arizpe et al. discloses, in various embodiments, a system used to hydraulically fracture a subterranean formation in which a wellbore extends (see at least 0092), the system comprising (with reference to figure 2 and figures 10-12): a first manifold 22 adapted to be in fluid communication with first and second pumps (any of pumps 14a-h), the first and second pumps being adapted to pressurize fluid received from the first manifold (low pressure manifold 22); a second manifold adapted to receive pressurized fluid from the first and second pumps (high pressure manifold 24); a third manifold (low pressure manifold 96) adapted to be in fluid communication with third and fourth pumps (any of the pumps 14a-h), the third and fourth pumps being adapted to pressurize fluid received from the third manifold; a fourth manifold (high pressure manifold 98) adapted to receive pressurized fluid from the third and fourth pumps; wherein the first manifold is adapted to be connected to, and in fluid communication with, the third manifold; and wherein, one, or both, of the first and third manifolds are movable, relative to the second and fourth manifolds, respectively, to permit the connection of the first manifold to the third manifold (note that all of the manifolds are in fluid communication with each other, see 0097, “the manifold assembly 12 may be disassembled and reassembled in different manners”. As disclosed at 0092, each of the manifolds can be removed and reassembled as desired because of the “modular” nature of the apparatus, thus arriving at the various configurations shown in figures 10-12. In as much as the 
As concerns claim 2, Arizpe et al. discloses the system of claim 1, wherein the second manifold is adapted to be connected to, and in fluid communication with, the fourth manifold to convey the pressurized fluid from the first, second, third, and fourth pumps to the wellbore to hydraulically fracture the subterranean formation in which the wellbore extends (note the claim 1 rejection, also note figures 11 and 12, the wellbore is shown in the direction of arrows 99 and 105, the examiner notes that a designation of a “first”, “second”, “third” or “fourth” manifold is arbitrary).
As concerns claim 3, Arizpe et al. discloses the system of claim 1, wherein: the first manifold comprises first and second flow lines 33a, 33b, adapted to be in fluid communication with the first and second pumps, respectively (via the rear header 30, into flow line 33b, then to pumps 14a-d, flow line 33a is communicating with pumps 14e-f); the third manifold comprises third and fourth flow lines adapted to be in fluid communication with the third and fourth pumps, respectively; and -2- 4832-7179-8738.1Atty. Dkt. No. 637991-1221 the third and fourth flow lines are adapted to be connected to, and in fluid communication with, the first and second flow lines, respectively (each of the outlet ports 44-50 are in communication with low pressure flow line 120, each port would obviously have a “flow line”, and each of identical manifolds would obviously have identical flow lines; all are connected, and in fluid communication, as shown in figures 2 and 10-12).
As concerns claim 4, Arizpe et al. discloses the system of claim 3, wherein: one, or both, of the first and third flow lines are movable relative to the second and fourth manifolds, respectively, to permit the connection of the third flow line to the first flow line; and one, or both, of the second and fourth flow lines are movable relative to the second and fourth manifolds, respectively, to permit the connection of the fourth flow line to the second flow line (see 0097 et seq., obviously the flow lines are moveable in as much as they are included with the manifolds, moreover it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
As concerns claim 6, Arizpe et al. discloses the system of claim 3, wherein: the second manifold comprises a fifth flow line, the second manifold being supported in an elevated position above the first manifold so that the fifth flow line is vertically offset from the first and second flow lines; and -3- 4832-7179-8738.1Atty. Dkt. No. 637991-1221 the fourth manifold comprises a sixth flow line, the fourth manifold being supported in an elevated position above the third manifold so that the sixth flow line is vertically offset from the third and fourth flow lines (see at least 0104 et seq., discussing the various arrangements for the high and low pressure manifolds, also note the configurations shown in figures 10-12).
As concerns claim 9, Arizpe et al. discloses a method of hydraulically fracturing a subterranean formation in which a wellbore extends, the method comprising: providing first and second manifolds 22, 24, the first manifold being adapted to be in fluid communication with first and second pumps (any of pumps 14a-h), the first and second pumps being adapted to pressurize fluid received from the first manifold (low pressure manifold 22), and the second manifold (high pressure manifold 24) being adapted to receive pressurized fluid from the first and second pumps; providing third and fourth manifolds (102, 104, see figure 12 at least) adjacent the first and second manifolds, respectively, the third manifold being adapted to be in fluid communication with third and fourth pumps (any of the pumps 14a-h), the third and fourth pumps being adapted to pressurize fluid received from the third manifold (low pressure manifold 102), and the fourth manifold being adapted to receive pressurized fluid from the third and fourth pumps; connecting the fourth manifold to the second manifold; connecting the first manifold to the third manifold by moving one, or both, of the first and third manifolds relative to the connected second and fourth manifolds, respectively; and -4- 4832-7179-8738.1Atty. Dkt. No. 637991-1221 communicating pressurized fluid from the first, second, third, and fourth pumps to the wellbore via the second and note that all of the manifolds are in fluid communication with each other, see 0097, “the manifold assembly 12 may be disassembled and reassembled in different manners”. As disclosed at 0092, each of the manifolds can be removed and reassembled as desired because of the “modular” nature of the apparatus, thus arriving at the various configurations shown in figures 10-12. In as much as the manifolds are movable, relative to the other manifolds, it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the modular manifolds to arrive at the claimed configuration to predictably rearrange the modules to suit a particular fracturing application or a wellsite geometry.
As concerns claim 10, Arizpe et al. discloses the method of claim 9, wherein: the first manifold comprises first and second flow lines adapted to be in fluid communication with the first and second pumps, respectively (via the rear header 30, into flow line 33b, then to pumps 14a-d, flow line 33a is communicating with pumps 14e-f); and the third manifold comprises third and fourth flow lines adapted to be in fluid communication with the third and fourth pumps, respectively (each of the outlet ports 44-50 are in communication with low pressure flow line 120, each port would obviously have a “flow line”, and each of identical manifolds would obviously have identical flow lines; all are connected, and in fluid communication, as shown in figures 2 and 10-12).
As concerns claim 11, Arizpe et al. discloses the method of claim 10, wherein: connecting the first manifold to the third manifold further comprises connecting: the third flow line to the first flow line; and the fourth flow line to the second flow line; and moving one, or both, of the first and third manifolds relative to the second and fourth manifolds, respectively, comprises moving: one, or both, of the first and third flow lines relative to the second and fourth manifolds, respectively; and one, or both, of the second and fourth flow lines relative to the second and fourth manifolds, respectively (see 0097 et seq., obviously the flow lines are moveable in as much as they are included with the manifolds, moreover it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
Claims 5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arizpe et al. in view of US 2017/0122060 A1 (Dille et al.).
As concerns claim 5, Arizpe et al. discloses the system of claim 4, further comprising: a first skid 26 to which the first and second manifolds are mounted,; a second skid 26’ to which the third and fourth manifolds are mounted; but lacks to expressly disclose the first skid comprising first and second rails, the second skid comprising third and fourth rails; and first, second, third, and fourth trucks to which the first, second, third, and fourth flow lines, respectively, are connected; wherein one, or both, of the first and third trucks are movable along the first and third rails, respectively, to thereby permit the movement of one, or both, of the first and third flow lines relative to the second and fourth manifolds, respectively; and wherein one, or both, of the second and fourth trucks are movable along the second and fourth rails, respectively, to thereby permit the movement of one, or both, of the second and fourth flow lines relative to the second and fourth manifolds, respectively; nevertheless these features would be readily ascertainable from the disclosure of Dille et al., disclosing a hydraulic fracturing system having skids comprising first and second rails, the second skid comprising third and fourth rails (note the rail system 210, see at least figure 3); and first, second, third, and fourth trucks to which the first, second, third, and fourth flow lines, respectively, are connected (see figure 3, element 305 is reasonably interpreted as a “truck”; the flow line is shown in figure 1); wherein one, or both, of the first and third trucks are movable along the first and third rails, respectively, to thereby permit the movement of one, or both, of the first and third flow lines relative to the second and fourth manifolds (this allows for movement of the flow assemblies with respect to the trailers (skids), see figure 4), respectively; and wherein one, or both, of the second and fourth trucks are movable along the second and fourth rails, respectively, to thereby permit the movement of one, or both, of the second and fourth flow lines the arrangement as shown in figure 4 and described in 0039, allows for expansion as well as mobility for the flow lines). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the rail system as described by Dille et al. into the apparatus to obtain the predictable result of facilitating movement of the assembly on the skids.
As concerns claim 12, the combination discloses the method of claim 10, further comprising: mounting the first and second manifolds to a first skid comprising first and second rails; and mounting the third and fourth manifolds to a second skid comprising third and fourth rails (the rail system is shown at 210 in figure 3 of Dille et al., obviously additional rails would be obvious elements in systems with multiple trailers or skids).
As concerns claim 13, the combination discloses the method of claim 12, further comprising connecting the first, second, third, and fourth flow lines to first, second, third, and fourth trucks, respectively; wherein moving one, or both, of the first and third flow lines relative to the second and fourth manifolds, respectively, comprises moving one, or both, of the first and third trucks along the first and third rails, respectively; and wherein moving one, or both, of the second and fourth flow lines relative to the second and fourth manifolds, respectively, comprises moving one, or both, of the second and fourth trucks along the second and fourth rails, respectively (Dille et al. discloses the rail system 210, see figure 3 and figure 4, the trucks are shown at 305, obviously additional rails and/or trucks would be obvious in systems having multiple flow lines and multiple trailers or skids. The examiner additionally notes that the designations with respect to the flow lines, rails and trucks are arbitrary).
As concerns claim 14, Arizpe et al. discloses the method of claim 12, wherein the second manifold comprises a fifth flow line and the fourth manifold comprises a sixth flow line; wherein mounting the first and second manifolds to the first skid comprises supporting the second manifold in an elevated position above the first manifold so that the fifth flow line is vertically offset from the first note the arrangement of the manifolds as shown in figures 10-12, also note 101 that each low pressure manifold 96 and high pressure manifold 98 is similar to the manifolds 22 and 24; obviously each has similar flow lines 33a and 33b; examiner notes that the designations for the flow lines and manifolds are arbitrary designations).
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arizpe et al. in view of US 2010/0032031 A1 (Neal).
As concerns claim 7, Arizpe et al. discloses the system of claim 6, but lacks to expressly disclose wherein: the first, second, and fifth flow lines define first second and third inner diameters, respectively, the third inner diameter being greater than the first and second inner diameters; and the third, fourth, and sixth flow lines define fourth, fifth, and sixth inner diameters, respectively, the sixth inner diameter being greater than the fourth and fifth inner diameters; nevertheless Neal discloses a fracturing system having flow lines of different diameters (see 0023 et seq.); and additionally discloses that the different diameters can be used to control the flow rates as well as the weight of the flow lines (larger diameter hoses are obviously heavier). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to provide flow lines of different diameters to obtain the predictable result of facilitating controlling the flow rates and the weight of the assemblies. Moreover, it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed diameters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
see 0023 et seq.); and additionally discloses that the different diameters can be used to control the flow rates as well as the weight of the flow lines (larger diameter hoses are obviously heavier). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to provide flow lines of different diameters to obtain the predictable result of facilitating controlling the flow rates and the weight of the assemblies. Moreover, it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed diameters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arizpe et al. in view of Kajaria et al.
As concerns claims 8 and 16, Arizpe et al. lacks to disclose a zipper manifold adapted to convey the pressurized fluid from the second manifold to the wellbore and at least one other wellbore; nevertheless Kajaria et al. discloses that a “typical” hydraulic fracturing spread includes a zipper manifold located near the missile (manifold) when servicing multiple wells (0007).
Conclusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679